t c memo united_states tax_court carolyn s eifert a k a sue armstrong petitioner v commissioner of internal revenue respondent docket no filed date leland franks for petitioner katherine holmes ankeny for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case is before the court on petitioner's motion to recover administrative and litigation cost sec_1 pursuant to sec_7430 and rule respondent concedes that petitioner substantially prevailed as to the amount in controversy see sec_7430 the issues remaining for decision are as follows whether respondent's position in the administrative and court proceedings was substantially justified whether petitioner satisfied the net_worth requirement prescribed by sec_7430 whether petitioner exhausted administrative remedies whether petitioner protracted the administrative and court proceedings and whether the attorney's_fees and other costs that petitioner seeks to recover are reasonable in amount neither party requested an evidentiary hearing and the court concludes that a hearing is not necessary for the proper disposition of petitioner's motion rule a we therefore decide the matter before us based on the pleadings petitioner's motion respondent's response to petitioner' sec_1 although petitioner's motion is styled motion for payment of litigation costs we are satisfied that petitioner intended to move for an award of both administrative costs and litigation costs unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all references to sec_7430 are to such section in effect at the time that the petition was filed all rule references are to the tax_court rules_of_practice and procedure motion and petitioner's reply to respondent's response as well as the various exhibits and affidavits attached thereto carolyn s eifert petitioner resided in hobbs new mexico at the time that her petition was filed with the court findings_of_fact in the mid-1980's petitioner owned an unincorporated business known as eifert's fashions shoes in date petitioner filed a petition in bankruptcy with the bankruptcy court for the district of new mexico the bankruptcy court petitioner filed her petition in bankruptcy under chapter of title of the united_states_code petitioner was represented before the bankruptcy court by an attorney petitioner's bankruptcy attorney petitioner attached to her petition in bankruptcy a schedule setting forth all of her liabilities among the liabilities set forth on such schedule was a debt owed to moncor bank of hobbs new mexico in the amount of dollar_figure the moncor bank debt in date petitioner was granted a discharge from all dischargeable debts by the bankruptcy court the discharge of debtor subsequently in date after petitioner's bankruptcy_estate had been fully administered the bankruptcy court entered a final decree closing petitioner's bankruptcy case the final decree at some point in time not clearly disclosed by the record but before date moncor bank was taken over by the federal deposit insurance corp fdic and placed in receivership on or about date petitioner received four forms 1099-g the forms 1099-g each of the forms 1099-g was issued for the calendar_year and referenced petitioner's tax identification_number each of the forms 1099-g disclosed income_from_discharge_of_indebtedness in the identical amount of dollar_figure and stated that such income was being reported to the internal_revenue_service irs two of the forms 1099-g were purportedly issued by arizona commerce bank c o the fdic in denver colorado the original forms 1099-g the original forms 1099-g disclosed the employer_identification_number ein of the issuer of such forms as the other two forms 1099-g were marked correction and were purportedly issued by c o the fdic in denver colorado the corrected forms 1099-g the corrected forms 1099-g did not disclose the ein of the issuer of such forms one of the original forms 1099-g was issued to petitioner and referenced account number 2495-2495000186271ab whereas the other such form was issued to eifert's fashions shoes and referenced account number 2495-2495000186271aa similarly one the record does not disclose what relationship if any arizona commerce bank may have had to moncor bank of the corrected forms 1099-g was issued to petitioner and referenced account number 2495-2495000186271ab whereas the other such form was issued to eifert's fashions shoes and referenced account number 2495-2495000186271aa on or about date petitioner also received two letters dated date from the fdic in dallas texas one letter was addressed to petitioner and the other letter was addressed to eifert's fashions shoes each letter referenced account number and the fdic office in denver colorado both letters stated as follows you will or have already received internal_revenue_service form 1099g which reports to irs the full or partial discharge of your indebtedness with respect to the debt obligation noted above the filing of this report with the irs is required by sec_6050p of the internal_revenue_code_of_1986 the reporting requirement applies to all debts discharged in full or in part on or after the effective date of date the amount discharged may or may not be taxable_income to you depending upon your own circumstances you should consult with your tax advisor to determine whether you must report this amount as taxable_income in a form 1099-g was used to report certain government payments in particular box of such form was used to report discharge_of_indebtedness by a federal government agency such as the fdic see sec_6050p the instructions for recipient for box provided in pertinent part as follows box --shows your indebtedness to a federal government agency that was discharged this year as no longer collectible this debt generally becomes taxable_income to you at the time the debt is discharged there are exceptions to this rule--for example if you are insolvent or have declared bankruptcy upon receipt of the forms 1099-g petitioner contacted her bankruptcy attorney who advised her to disregard the forms g because petitioner had previously been granted a discharge_in_bankruptcy in date petitioner accepted her bankruptcy attorney's advice and did not at that time pursue the matter any further petitioner did not file a federal_income_tax return for the taxable_year because her income for that year did not exceed the filing threshold see sec_6012 information returns ie forms 1099-g reporting the receipt of discharge-of-indebtedness income by petitioner for the taxable_year were filed with respondent the information returns data from the information returns as compiled by respondent revealed the following payor payor's ein payee amount stockmen's bk eifert's tr co c o fdic1 fashions shoes dollar_figure stockmen's bk eifert's tr co c o fdic fashions shoes big_number eifert's fdic fashions shoes big_number fdic petitioner big_number the record does not disclose what relationship if any stockmen's bank and trust co may have had to moncor bank on or about date respondent's service_center in austin texas the austin service_center sent a 30-day_letter to petitioner the 30-day_letter the 30-day_letter stated that respondent had no record of receiving an income_tax return from petitioner for the taxable_year the 30-day_letter then proposed a deficiency in petitioner's income_tax and additions to tax for based on income reported to respondent by third parties such income included discharge-of-indebtedness income in the amount of dollar_figure ie the sum of the amounts appearing on the information returns as set forth above the 30-day_letter stated that petitioner could appeal the proposed assessment to the irs appeals_office the 30-day_letter was mailed to petitioner at her former address in albuquerque new mexico the albuquerque address the albuquerque address was petitioner's address as it appeared in respondent's computer records at the time that the 30-day_letter was sent ie on or about date prior thereto on date petitioner filed a federal_income_tax return for the taxable_year petitioner listed her address on her return as p o box hobbs new mexico the proposed deficiency was also based on dollar_figure of unreported interest dividends and gain from the sale of securities a single individual having only such amount of income in was not required to file an income_tax return for that year sec_6012 petitioner moved from the albuquerque address in date the hobbs address respondent did not post the hobbs address to respondent's computer records until date petitioner did not receive the 30-day_letter on date the austin service_center mailed a notice_of_deficiency to petitioner at both the hobbs address and the albuquerque address the notice_of_deficiency determined a deficiency in petitioner's income_tax and additions to tax in the same amounts and on the same basis as proposed in the 30-day_letter thus the notice_of_deficiency determined a deficiency in petitioner's income_tax for the taxable_year in the amount of dollar_figure and additions to tax in the amounts of dollar_figure under sec_6651 and dollar_figure under sec_6654 petitioner received the notice_of_deficiency shortly after it was mailed to her petitioner promptly contacted an irs representative at the number set forth on the notice_of_deficiency petitioner explained that the amounts reported on the forms 1099-g referred to a single debt owed by petitioner to moncor bank and that such debt was discharged by the bankruptcy the notice_of_deficiency also advised petitioner that she was liable for interest calculated through date in the amount of dollar_figure thus according to the notice the total amount due from petitioner calculated through date was dollar_figure petitioner received the copy of the notice_of_deficiency that was mailed to her at the hobbs address the other copy was returned to respondent by the postal service as undeliverable court in date the irs representative told petitioner that petitioner needed to respond to the notice_of_deficiency in order to correct the problem and avoid assessment of the deficiency additions to tax and interest thereafter petitioner contacted her accountant and asked him to resolve the matter for her the accountant ultimately advised petitioner to retain a lawyer petitioner contacted several lawyers but ultimately decided to retain leland franks petitioner's counsel on date petitioner's counsel telephoned the austin service_center and spoke with molly ramirez ms ramirez a tax examiner petitioner's counsel advised ms ramirez that the notice_of_deficiency erroneously determined income for in respect of the moncor bank debt that had been discharged in bankruptcy in date immediately following the conversation petitioner's counsel faxed two documents to ms ramirez a form_2848 power_of_attorney and declaration of representative authorizing petitioner's counsel to represent petitioner before the irs and the final decree from petitioner's bankruptcy proceeding the fax log report generated by petitioner's counsel's fax machine indicates that the final decree was in fact transmitted to ms ramirez respondent's counsel states that a copy of the final decree was not received by ms ramirez however in view of the fact that ms ramirez never contacted petitioner's counsel to advise that she had not received all of the documents that had been transmitted and because respondent's counsel's statement is unsupported in the record we do not accept it on or about date petitioner mailed to the court a petition for redetermination the petition in respect of the notice_of_deficiency the petition was received and filed by the court on date in the petition petitioner alleged in part that the forms 1099-g were duplicates of a single indebtedness owed by petitioner and that such indebtedness had been discharged in petitioner's prior bankruptcy case at the time that the petition was filed petitioner's net_worth did not exceed dollar_figure on date petitioner's counsel contacted pat joiner an employee of the fdic and requested a letter explaining the forms 1099-g that had been sent to petitioner on date marsha kish ms kish a tax examiner at the austin service_center to whom petitioner's case had been assigned contacted petitioner's counsel petitioner's counsel explained that the discharge_of_indebtedness reflected on the forms 1099-g represented a single debt incurred by petitioner to moncor bank and that this debt was discharged in bankruptcy in date petitioner's counsel told ms kish that he had requested the fdic to send him a letter explaining the forms 1099-g ms kish asked petitioner's counsel to send her a copy of such letter as soon as possible petitioner's counsel agreed to forward her a copy upon receipt also on date petitioner's counsel faxed ms kish a copy of the discharge of debtor that the bankruptcy court had issued in date and a copy of the bankruptcy schedule on which petitioner had set forth all of her liabilities on the fax transmittal page petitioner's counsel directed ms kish's attention to the moncor bank debt as of date ms kish had not received a copy of the anticipated fdic letter on that date she telephoned the office of petitioner's counsel and stated that she was unable to retain the file in petitioner's case any longer ms kish then transferred the file so that it would be available to respondent's district_counsel office in phoenix arizona for preparation of an answer to the petition on date respondent filed an answer the answer in the answer respondent denied all of the substantive allegations made in the petition as of date petitioner's counsel had not received the fdic letter that he had requested on date accordingly petitioner's counsel telephoned pat joiner and again requested that the fdic send him a letter explaining the relationship of the forms 1099-g to the moncor bank debt on date petitioner's counsel sent a letter to alfonso romero mr romero the appeals officer in respondent's appeals_office in albuquerque new mexico to whom petitioner's case had been assigned petitioner's counsel attached to his letter copies of the discharge of debtor the bankruptcy schedule on which petitioner had set forth all of her liabilities the forms 1099-g and the letters dated date from the fdic on date petitioner's counsel received a communication dated date from the fdic regarding the relationship of the forms 1099-g to the moncor bank debt the fdic communication in the form of a corrected paid information statement confirmed that indebtedness in the amount of dollar_figure was discharged in and that such indebtedness related to moncor bank the fdic letter offered no explanation why petitioner had received four forms 1099-g it offered no explanation why petitioner had received those forms more than years after the moncor bank debt had been discharged in bankruptcy and it offered no explanation why was identified as the year in which the indebtedness was discharged attached to the fdic communication was a corrected form 1099-c cancellation of debt for the taxable_year that had been altered by hand to reference the taxable_year that the fdic first became subject_to the reporting requirements relating to the cancellation of indebtedness in see sec_6050p as enacted by sec a omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 107_stat_312 insofar as the fdic was concerned reporting was only required in respect of indebtedness discharged after date the date of obra's enactment obra sec d 107_stat_532 prior to the enactment of sec_6050p the fdic did not report the cancellation of indebtedness h conf rept 1993_3_cb_393 form showed that a debt in the amount of dollar_figure was canceled in that form also identified the creditor as the fdic as receiver for moncor bank the creditor's ein as the debtor as eifert's fashions shoes carolyn sue eifert and the account number as by letter dated date petitioner's counsel sent mr romero a copy of the fdic communication dated date by letter dated date mr romero sent petitioner's counsel a form of decision for the latter's review and signature the form of decision provided that petitioner was not liable for any deficiency in income_tax or additions to tax for the taxable_year upon receipt petitioner's counsel promptly signed the form of decision and by letter dated date returned it to mr romero a supervisor in respondent's district_counsel office in phoenix arizona signed the form of decision on date the form of decision was then mailed to the court in washington d c on date the court entered a decision in this case the decision utilizing the form of decision furnished by the parties on date petitioner submitted her motion for costsdollar_figure thereupon by order dated date the court vacated the decision previously entered and filed the form of decision as a stipulation of settlement see rule f opinion we apply sec_7430 as amended by the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a 102_stat_3342 3743-dollar_figure under sec_7430 a judgment for costs may only be awarded if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs with respect to an award of litigation costs and did not unreasonably protract the proceedings sec_7430 b in her motion petitioner prayed for an award of costs in the amount of dollar_figure petitioner subsequently revised this amount to include actual costs incurred after the motion was filed petitioner now requests an award of costs in the amount of dollar_figure consisting of the following attorney's_fees hours at dollar_figure hour dollar_figure filing fee other costs and expenses dollar_figure dollar_figure technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec d 102_stat_3746 is generally applicable to proceedings commenced after date tamra sec d 102_stat_3746 congress amended sec_7430 most recently in the taxpayer bill of right sec_2 tbor2 publaw_104_168 secs 110_stat_1452 however the amendments made by tbor2 apply only in the case of proceedings commenced after date tbor2 sec_701 sec_702 sec_703 and sec_704 sec_40 stat inasmuch as the petition was filed on date the amendments made by tbor2 do not apply in the present case a taxpayer must satisfy each of these three requirements in order to be entitled to a judgment under sec_7430 rule e i prevailing_party in order to qualify as the prevailing_party a taxpayer must establish the position_of_the_united_states in the proceeding was not substantially justified the taxpayer has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirement sec_7430 respondent concedes that petitioner substantially prevailed with respect to the amount in controversy see sec_7430 however respondent contends that the position taken by respondent in both the administrative and court proceedings was substantially justified respondent also contends that petitioner must prove that she satisfies the applicable net_worth requirement a respondent's position in the administrative and court proceedings petitioner bears the burden of proving that respondent's position in the administrative and court proceedings was not substantially justified rule e 94_tc_708 ganter v commissioner 92_tc_192 affd 905_f2d_241 8th cir whether respondent's position is substantially justified is a question of fact we resolve such issue by the application of a reasonableness standard see 487_us_552 construing similar language in the equal_access_to_justice_act eaja u s c sec see also 92_tc_760 n 89_tc_79 affd 861_f2d_131 5th cir in considering the reasonableness of respondent's position we take into account what respondent knew at the time that she took the position based on the information available to her at that time see 88_tc_1329 as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the administrative_proceeding is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 the position_of_the_united_states that must be examined against the substantial justification standard with respect to the court_proceeding is the position taken by the commissioner in her answer to the petition 930_f2d_759 9th cir 861_f2d_131 5th cir affg 89_tc_79 see sec_7430 in this case respondent's position on each of these dates was the same more specifically until mr romero conceded the case in response to the fdic communication dated date the position of respondent was that the discharge_of_indebtedness reported on the information returns filed with respondent represented taxable_income to petitioner the administrative_proceeding we begin with petitioner's contention that respondent's position was not substantially justified at the time that the notice_of_deficiency was issued respondent contends to the contrary we agree with petitioner our conclusion that respondent's position was not substantially justified at the time that the notice_of_deficiency was issued is not based on any one particular factor rather our conclusion is based on the totality of the facts and circumstances present in this case the following facts and circumstances are those that we think are particularly significant in cumulatively tipping the scales in petitioner's favor the deficiency determined by respondent in the notice_of_deficiency is predicated on an adjustment to income in the amount of dollar_figure virtually all of this amount ie dollar_figure represents discharge-of-indebtedness income such discharge-of- indebtedness income originates from four forms 1099-g each of which is for the exact same amount ie dollar_figure under these circumstances respondent should have regarded the forms 1099-g with skepticism in addition the forms 1099-g showed the payor as the fdic in combination with different financial institutions having different eins notwithstanding the fact that each form 1099-g reported exactly the same amount of income again respondent should have regarded such forms with skepticism moreover two of the four forms 1099-g were corrected forms at the very least this fact constituted evidence of a duplication and respondent should have regarded the forms 1099-g with skepticism we also think that respondent should have taken into account the identity of the issuer of the forms 1099-g and the character of the income reported therein first box of form 1099-g was used to report discharge_of_indebtedness by a federal government agency there is nothing in the record to suggest why respondent the commissioner of internal revenue could not have contacted the federal government agency that issued the forms 1099-g in order to determine the basis on which such forms were issued given the dubious nature of such forms second sec_108 excludes from gross_income an amount otherwise includable therein if the discharge_of_indebtedness occurs in a bankruptcy case or when the taxpayer is insolvent indeed the instructions for recipient for box of form 1099-g expressly acknowledged this provision again there is nothing in the record to suggest why respondent could not have contacted the fdic in order to determine the basis on which the forms 1099-g were issued given the dubious nature of such forms further respondent issued the notice_of_deficiency after only one attempt to contact petitioner we again take note of the fact that the notice determined a million dollar adjustment to petitioner's income as a consequence of this million dollar adjustment the notice determined a deficiency in petitioner's income_tax in the amount of dollar_figure and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively the notice also advised petitioner that she was liable for interest calculated through date in the amount of dollar_figure thus according to the notice the total amount due from petitioner calculated through date was dollar_figure given a liability of this magnitude and in view of the dubious nature of the forms 1099-g we question whether respondent should have issued the notice_of_deficiency after making only one attempt to contact petitioner indeed we take note of the fact that respondent originally proposed the liability of dollar_figure in the 30-day_letter that was sent to petitioner in date again given the magnitude of such liability and in view of the dubious nature of the forms 1099-g we question whether respondent should have even proposed such a liability without first attempting to contact petitionerdollar_figure in view of the foregoing we conclude that it was unreasonable for respondent in the context of this case and without further investigation to determine a million dollar adjustment to petitioner's income we therefore hold that respondent's position was not substantially justified at the time that the notice_of_deficiency was issued the court_proceeding we also hold that respondent's position was not substantially justified at the time that the answer was filed again our holding is based on the totality of the facts and circumstances present in this case in addition to the factors that we have already discussed the facts and circumstances that support our holding are as follows shortly after receiving the notice_of_deficiency petitioner contacted an irs representative at the number set forth on the notice_of_deficiency and explained that the amounts reported on the forms 1099-g referred to a single debt and that such debt was discharged in a bankruptcy proceeding in date in any event we suspect that if respondent had processed petitioner's income_tax return more promptly petitioner would have received and responded to the 30-day_letter here it should be recalled that petitioner listed the hobbs address on her income_tax return and that respondent did not post the hobbs address to respondent's computer records until after the return had been processed the irs representative told petitioner that petitioner needed to respond to the notice_of_deficiency in order to correct the problem in date petitioner's counsel spoke with ms ramirez and advised her that the notice_of_deficiency erroneously determined income for in respect of a debt that had been discharged in bankruptcy in date petitioner's counsel also transmitted by facsimile a power_of_attorney authorizing him to represent petitioner before the irs and the final decree from petitioner's bankruptcy proceeding ms ramirez took no action but waited instead for petitioner's counsel to furnish additional evidence despite the foregoing contacts and the information furnished by petitioner and petitioner's counsel as well as the infirmities evident on the face of the forms 1099-g and notwithstanding the fact that the statute_of_limitations on assessment for had not yet even begun to run see sec_6501 respondent did not offer to rescind the notice_of_deficiency see sec_6212 after petitioner filed the petition but before respondent filed the answer petitioner's counsel transmitted to ms kish a copy of the discharge of debtor that the bankruptcy court had issued in date and a copy of the bankruptcy schedule on which petitioner had set forth all of her liabilities specifically including the moncor bank debt petitioner's counsel directed ms kish's attention to the latter nevertheless ms kish took no action and instead transmitted the file presumably including the foregoing documents to respondent's district_counsel office for preparation of the answer when respondent filed the answer in date respondent should have been aware of all of the infirmities as previously described that were evident on the face of the forms 1099-g respondent should also have been aware of petitioner's position that the forms 1099-g related to a single debt that had been discharged by the bankruptcy court in date indeed respondent's administrative file should have included the operative documents related to petitioner's bankruptcy case nevertheless respondent denied all of the substantive allegations made in the petition and thereby permitted this case to proceed finally we observe that respondent did not concede this case until after petitioner's counsel furnished the fdic communication dated date although the fdic communication did confirm the existence of indebtedness owed by petitioner to moncor bank the fdic continued to maintain that indebtedness in the amount of dollar_figure was discharged in we question therefore whether the fdic communication was actually the definitive piece of evidence that allowed respondent to concede b petitioner's net_worth the record demonstrates that petitioner satisfies the applicable net_worth requirement of sec_7430 here we note that petitioner attached to her motion for costs an affidavit averring that she satisfied such net_worth requirement petitioner subsequently furnished an additional affidavit in which she set forth her assets and liabilities respondent has never challenged or otherwise questioned either of petitioner's affidavits based on petitioner's affidavits as well as the record as a whole we have found as a fact that petitioner's net_worth did not exceed dollar_figure at the time that the petition was filed we therefore hold that petitioner satisfies the applicable net_worth requirement c conclusion in view of the foregoing we hold that petitioner was the prevailing_party in both the administrative and court proceedings ii exhaustion of administrative remedies respondent contends that petitioner failed to exhaust administrative remedies because petitioner failed to appeal the proposed deficiency to the irs appeals_office as stated in the 30-day_letter we disagree the short answer to respondent's contention is that petitioner never received the 30-day_letter because the letter was sent to an address where petitioner no longer liveddollar_figure we infer that petitioner would have appealed the proposed deficiency if petitioner had known about it taking into account the fact that petitioner did not receive the 30-day_letter we reject respondent's contention that petitioner failed to exhaust administrative remedies see sec_301_7430-1 proced admin regs iii protraction of proceedings respondent contends that petitioner unreasonably protracted the court_proceeding because petitioner failed to provide relevant information immediately after the issuance of the notice_of_deficiency in respondent's view if petitioner had provided such information then respondent could have rescinded the notice_of_deficiency as previously discussed respondent did not offer to rescind the notice_of_deficiency in spite of the infirmities evident on the face of the forms 1099-g and the information furnished by petitioner and petitioner's counsel after the notice was issued thus we reject respondent's contention that petitioner unreasonably protracted the court_proceeding iv reasonableness of the amount of costs claimed see supra note in her motion petitioner prays for an award of costs in the amount of dollar_figuredollar_figure respondent suggests that an award of attorney's_fees at a rate in excess of dollar_figure per hour plus the appropriate cola would be unreasonable respondent does not suggest that the number of hours billed by petitioner's counsel is unreasonable nor does respondent suggest that the other costs and expenses that petitioner seeks to recover are either unrecoverable or unreasonable in amount sec_7430 defines reasonable costs in part as reasonable fees paid_or_incurred for the services of attorneys in connection with the administrative and court proceedings sec_7430 limits the hourly rate for attorney's_fees to dollar_figure with allowances for an increase in the cost of living and other special factors this court's position is that the cost of living adjustment cola applicable to an award of attorney's_fees should be measured from date ie the same date from which cola's are measured under the eaja 98_tc_19 see 990_f2d_519 10th cir applying the eaja analogously inasmuch as petitioner's counsel billed petitioner at the rate of dollar_figure per hour for and we award petitioner attorney's see supra note for the breakdown of this amount fees at that rate see austin v commissioner tcmemo_1997_157 slip op pincite v conclusion in summary we hold that petitioner qualifies as a prevailing_party within the meaning of sec_7430 and that she is entitled to an award of costs under sec_7430 in the amount of dollar_figure in order to reflect the foregoing an appropriate order and decision will be entered for petitioner
